Broyles, C. J.
1. The overruling of the demurrer to the indictment, which charged the offense of cheating and swindling by false and fraudulent representations as to title to certain land, was not error.
2. The jury were authorized from the evidence to find that the offense was committed in Walker County.
3. There was no error in the excerpt from the charge as to the elements of the offense of cheating and swindling, complained of in the motion for a new trial.
4. The evidence as to the defendant’s guilt, while in acute conflict, was sufficient to authorize his conviction. There was no fatal variance between the allegations of the indictment and the proof. The finding of the jury has been approved by the trial judge, and, no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.

J. M. Neel, Jr., W. T. Townsend, for plaintiff in error.